Title: To George Washington from Bushrod Washington, 21 January 1797
From: Washington, Bushrod
To: Washington, George


                        
                            My dear Uncle. 
                            Richmond Jany 21. 97
                        
                        I recd your favor of the 10th during my confinement under a severe attack of
                            the Pleuresy. I am now on the recovery, tho’ very weak, nor have I yet left my room.
                        The deed you wrote for is now enclosed, but I find it was not recorded within
                            the time prescribed by Law.
                        I have received no answer to my letter respecting your Kanawa Lands. As that
                            letter was interesting to you, I hope it did not miscarry.
                        Nancy joins me in Love to yourself & my Aunt. Believe me to be very
                            sincerely My dear Uncle Your Affect. Nephew & much obliged Servt
                        
                            B. Washington
                            
                        
                    